Title: To George Washington from Israel Shreve, 21 December 1798
From: Shreve, Israel
To: Washington, George



Dear Gen:
Fayette County 21st Decemr 1798

Although you forbid me Writeing any more to you in your Last Letter to me dated the 1st of Octr Last But my Situation is So intolerable I cannot forbear[.] my aproaching Punishment is Greater than any crime I have Committed, the Cruel Change of times in respect to the Circulating of Cash is the whole cause of my failure of Punctuality [.] at this time I have as I have Said before as much money Due to me upon bond & Interest as I Owe to Mankind in the world and upwards of 600 Acres of Land Left with a pretty good stock &c.—But after all the Exertions I could make a Cassa was Served upon me the 11th Inst. Returnable next week when I must Lie in a poor dirty Misurable Loathsom prison as a Punishment for not paying money at a time when there is next to none in Circulation, I have known your Excellency Several times Repreave Crimanals who had forfited their lives & restore them again to be Citizens I have a good Wife and Several dear Little Children Round me who has Committed no fault to merrit So greavious a turn in Life If your Excellency Could Condisend to pass by this grevious punishment it would be hundreds to my advantage and prehaps not one cent to your Disadvantage you may Say why dont you fall upon those that owe you the money I answer I have not Judgment Bonds against them and Could not Recover of them Soon enough to stop this Suit, I wrote you that my Brother

Samuel who Lives 3½ miles from the federal City would pay you this payment that I am Sued for I Sent my Son John to him Since you have been at Philadelphia[.] my Brother had then not Sold But promised to See you when you returned home and if possable Settle of this Installment with you Some how or other, I have Called the people together who principly owe me the Money who have made Such arangements As I think will ensure the next payments Punctually[.] to add to my misfortune I have been Confined to my room for three weeks by Severe Sickness and am Still Scarcely able to walk across the room, I can Say no more only that I know I must Submit to your pleasure [.] if you release me I will never rest untill the money is paid, and Shall have cause ever to Love and regard your Name, and my Children after me I am not filled with resentment knowing the money is Justly due. I am dear General with Great Respect your Most Obedt Servt

Israel Shreve

